929 F.2d 700
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.H. Talman DYBVIG, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-3892.
United States Court of Appeals, Sixth Circuit.
April 3, 1991.

On Appeal from the United States District Court for the Southern District of Ohio, No. 89-00426;  Rice, J.
S.D.Ohio
AFFIRMED.
Before KRUPANSKY and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-appellant H. Talman Dybvig has appealed from the decision of the district court granting summary judgment in favor of the Secretary of Health and Human Services (Secretary), denying Dybvig's application for disability insurance benefits.  Upon review of the claimant's assignments of error, the record in its entirety, and the briefs of the parties, this court concludes that the Secretary's interpretation of 42 U.S.C. Secs. 416(i) and 423 is correct, and, consequently, the Secretary's denial of disability benefits is supported by substantial evidence.


2
Accordingly, the summary judgment in favor of the Secretary is AFFIRMED for the reasons stated in the judgment entered on August 27, 1990 by the magistrate pursuant to 28 U.S.C. Sec. 636(c).